DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,181,936 to Christensen et al.
Christensen et al. disclose a locking device (10) with a first connection carrier (12) and a second connection carrier (14), which are configured to be combined for establishing a detachable connection, wherein a rotation element (22) is attached at the first connection carrier so as to be rotatable about a center axis, wherein the rotation element is provided in a circular inner region of the first connection carrier, the circular inner region being centered with respect to the center axis and having a radius being designated as full radius; elastic blocking head (64) is attached at the first connection carrier along a circumference of the inner region, wherein the 
However, Christensen et al. do not disclose multiple elastic blocking heads.  It is common knowledge in the prior art to utilize a plurality of blocking components in the same field of endeavor for the purpose of securely preventing movement of locking components.  It would have been obvious to one having ordinary skill in the art at the time the invention was 
	Christensen et al. also disclose the first connection carrier is a lock carrying connection carrier and the second connection carrier is a latching connection carrier, wherein the lock carrying connection carrier and the latching connection carrier form a push buckle lock and are configured to be mutually combined )as shown in figure 2), as in claim 2, the key tongues extend outwardly up to the full radius in the inserted state (figures 6, 7 and 9), as in claim 3, as well as the key element fixedly snaps into a key mount (via interaction between 24 and the key shaft) of the rotation element upon insertion into the rotation element, as in claim 5.
	Christensen et al. further disclose a locking bar (50) is connected to the center axis, wherein the locking bar is rotatable by rotation of the rotation element between a locked position, in which the first connection carrier is inseparable from the second connection carrier, and an unlocked position, in which the first connection carrier and the second connection carrier are releasable from each other (as shown in figures 4 and 5), as in claim 6, wherein the locking bar lockingly engages a holding tongue (36) of the second connection carrier, when in the locked position (figure 4), and does not engage the locking tongue of the second connection carrier, when in the unlocked position (figure 5), as in claim 7, and the locking bar comprises two half bars (left side bar and right side bar; figures 2 and 4), as in claim 8.
	Christensen et al. additionally disclose the first connection carrier comprises a frame surrounding the rotation element (structure surrounding the rotation element to allow for proper 

	Christensen et al. also disclose a locking device (10) with a first connection carrier (12) and a second connection carrier (14), which are configured to be combined for establishing a detachable connection, wherein a rotation element (22) is attached at the first connection carrier so as to be rotatable about a center axis; a locking bar (50) is connected to the center axis, wherein the locking bar is rotatable by rotation of the rotation element between a locked position, in which the first connection carrier is inseparable from the second connection carrier, and an unlocked position, in which the first connection carrier and the second connection carrier are releasable from each other (as shown in figures 4 and 5); the rotation element is provided in a circular inner region of the first connection carrier, the circular inner region being centered with respect to the center axis and having a radius being designated as full radius (figure 2); a plurality of elastic blocking heads (64) is attached at the first connection carrier along a circumference of the inner region, wherein the blocking heads are movable from a blocking position (figure 4) to a release position (figure 5) by mechanical pressure, wherein a blocking head (distal end of 64 does not protrude into the inner region when in the release position, and protrudes into the inner region when in the blocking position; the rotation element comprises along its circumference segments (66) which extend outwardly up to the full radius and segments which extend outwardly less than up to the full radius, wherein the segments extending outwardly up to the full radius move blocking heads bordering from outwards into the release 
However, Christensen et al. do not disclose multiple elastic blocking heads.  It is common knowledge in the prior art to utilize a plurality of blocking components in the same field of endeavor for the purpose of securely preventing movement of locking components.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of elastic blocking heads opposed from one another in order to prevent the rotation element from rotating from a blocking position to a release position.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Christensen et al. further disclose the key tongues extend outwardly up to the full radius in the inserted state (figures 6, 7 and 9), as in claim 13, and the first connection carrier comprises a frame surrounding the rotation element (structure surrounding the rotation element to allow for proper effectuation), as in claim 14, as well as the locking bar lockingly engages a holding 

	Christensen et al. additionally disclose a locking device (10) with a lock carrying connection carrier (12) and a latching connection carrier (14), which are configured to be combined for establishing a detachable connection, wherein a rotation element (22) is attached at the lock carrying connection carrier so as to be rotatable about a center axis; a locking bar (50) is connected to the center axis, wherein the locking bar is rotatable by rotation of the rotation element between a locked position, in which the locking bar lockingly engages a holding tongue of the latching connection carrier, and an unlocked position, in which the locking bar does not engage the locking tongue of the latching connection carrier (as shown in figures 4 and 5); the rotation element is provided in a circular inner region of the lock carrying connection carrier, the circular inner region being centered with respect to the center axis and having a radius being designated as full radius (figure 2); a plurality of elastic blocking heads (64) is attached at the lock carrying connection carrier along a circumference of the inner region, wherein the blocking heads are movable from a blocking position (figure 4) to a release position (figure 5) by mechanical pressure, wherein a blocking head (distal end of 64 protrudes into the inner region substantially up to a circular line centered with respect to the center axis and having a radius designated as inner radius, which is smaller than the full radius, when in the blocking position, and does not protrude into the inner region when in the release position; the rotation element comprises along its circumference segments (66) which extend outwardly up to the full radius and segments which extend outwardly at a maximum up to the inner radius, wherein the 
However, Christensen et al. do not disclose multiple elastic blocking heads.  It is common knowledge in the prior art to utilize a plurality of blocking components in the same field of endeavor for the purpose of securely preventing movement of locking components.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of elastic blocking heads opposed from one another in order to prevent the rotation element from rotating from a blocking position to a release position.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
	Christensen et al. also disclose the key tongues extend outwardly up to the full radius in the inserted state (figures 6, 7 and 9), as in claim 17, as well as the lock carrying connection  19.

Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the opposing key tongues are symmetrically formed, so that the key element is insertable into the rotation element in two different orientations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking buckle assemblies:
U.S. Patent Number 10,226,106 to Postolek; U.S. Patent Number 6,871,517 to Bonelli et al.; U.S. Patent Number 5,548,879 to Wu; U.S. Patent Number 5,144,725 to Krauss; U.S. Patent Number 5,117,663 to Ida; U.S. Patent Number 4,930,324 to Meier; U.S. Patent Number 4,912,950 to Crowle; U.S. Patent Application Publication Number 2007/0266746 to Tu.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
July 9, 2021